Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 25, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146785 & (19)(20)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 146785
                                                                     COA: 311556
                                                                     Macomb CC: 2011-001727-FH
  GEORGE WASHINGTON KIRKLAND,
          Defendant-Appellant.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 15, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for appointment of counsel is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 25, 2013
         p0617
                                                                                Clerk